NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 07/06/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 07/06/2022, claims 9-20 and 24-26 were cancelled, and claims 1-8 and 21-23 were amended.  Claims 1-8 and 21-23, as filed on 07/06/2022, are currently pending and considered below.

Response to Amendment
The replacement drawing sheets were received on 07/06/2022.  The replacement drawing sheets for Figures 1-4 and 7 are acceptable.  The replacement drawing sheets for Figures 5 and 6 are unacceptable, see below.
The objections to the abstract of the disclosure, and the specification and claim objections have been obviated in view of applicant’s amendments and arguments filed 07/06/2022.  The drawing objections have been in part obviated in view of applicant’s amendments and arguments filed 07/06/2022, see below.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 07/06/2022, and were withdrawn.  The rejections under 35 U.S.C. § 112(d) have been obviated in view of applicant’s amendments and arguments filed 07/06/2022, and were withdrawn.  The rejections of claims 1-26 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 07/06/2022.  The rejections of claims 21-26 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 07/06/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Raffi Gostanian (Registration Number 42,595) on 08/10/2022.

The application has been amended as follows:
In claim 1, line 1, “an exercise device” has been replaced with --- a barbell ---.

In claim 1, line 5, “attachment holes” has been replaced with --- a plurality of attachment holes ---.

In claim 1, line 7, “a first end to receive a barbell and a second end” has been replaced with --- a first end and a second end, the first end configured to receive the barbell ---.

In claim 1, lines 13-15, “a first locking mechanism in the first sleeve to secure the barbell in the first sleeve, the first locking mechanism including a head portion inside the first sleeve that prevents the first locking mechanism from being removed from the first sleeve” has been replaced with --- a first locking mechanism in the cylindrical sleeve configured to secure the barbell in the cylindrical sleeve, the first locking mechanism including a head portion inside the cylindrical sleeve that prevents the first locking mechanism from being removed from the cylindrical sleeve ---.

In claim 2, lines 2-3, “to be arranged move from about” has been replaced with --- to be arranged to move from about ---.

In claim 3, line 3, “the attachment holes” has been replaced with --- the plurality of attachment holes ---.

In claim 3, line 5, “the U-shaped member” has been replaced with --- the arcuate U-shaped member ---.

Claim 4 has been cancelled.

In claim 6, lines 1-3, “wherein the a plurality of U-shaped protrusions are spaced equidistant around the around the cylindrical sleeve” has been replaced with --- wherein the plurality of U-shaped protrusions are spaced equidistantly around the cylindrical sleeve ---.

In claim 7, line 1, “the handle” has been replaced with --- the grip portion ---.

In claim 8, line 1, “The apparatus of claim 1” has been replaced with --- The apparatus of claim 3 ---.

In claim 8, lines 3-4, “a pair of attachment holes of the elongated attachment portion” has been replaced with --- a pair of attachment holes of the plurality of attachment holes of the elongated attachment portion ---.

In claim 21, lines 3-4, “a central portion having an opening that attaches to the resistance and a plurality of openings” has been replaced with --- a central portion having two ends, an opening that attaches to the resistance, and a plurality of openings ---.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Black and white line drawings are required in place of the photorealistic images in the replacements sheets for currently amended Figures 13 and 14 (currently renumbered as Figures 5 and 6), filed on 07/06/2022.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
Claims 1-3, 5-8, and 21-23, as filed on 07/06/2022, and as amended in accordance with the examiner’s amendment, see above, are allowable.
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Wales (US 2011/0173778); Boozel, Jr. (US 7,837,598); Polette (US 6,581,246); Seigendall (US 5,499,852); Fitzpatrick (US 2017/0354838)) fails to teach or render obvious an apparatus for connecting to a barbell in combination with all of the elements and structural and functional relationships as claimed and further including:
a cylindrical sleeve comprising: a first end and a second end, the first end configured to receive the barbell, an arcuate U-shaped member connected to the second end, the arcuate U-shaped member comprising a pair of substantially parallel spaced leg portions each including a plurality of arcuately arranged holes that cooperate with the plurality of attachment holes to arrange the handle at a selected angle relative to a longitudinal axis of the cylindrical sleeve; and a first locking mechanism in the cylindrical sleeve configured to secure the barbell in the cylindrical sleeve, the first locking mechanism including a head portion inside the cylindrical sleeve that prevents the first locking mechanism from being removed from the cylindrical sleeve (claim 1).
The prior art of record (Douglass (US 2017/0120104); Rochon (CA 2675186 A1); Tochigi (US D808,474); Mills (US 2005/0227831)) fails to teach or render obvious an apparatus for connecting to a barbell in combination with all of the elements and structural and functional relationships as claimed and further including:
a central portion having an opening that attaches to the resistance and a plurality of openings arranged proximate to a periphery of the central portion for attachment to one or more second resistances; and a substantially semicircular portion disposed at each end portion (claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784